907 N.E.2d 997 (2009)
In the Matter of Shane A. TOLAND, Respondent.
No. 49S00-09041-DI-10.
Supreme Court of Indiana.
June 16, 2009.

PUBLISHED ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Indiana Admission and Discipline Rule 23(11), the Indiana Supreme Court Disciplinary Commission and Respondent have submitted for approval a "Statement of Circumstances and Conditional Agreement for Discipline" stipulating agreed facts and proposed discipline as summarized below:
Stipulated Facts: On October 17, 2007, Respondent pled guilty to possession of marijuana, a class A misdemeanor. He completed a conditional discharge program, and the charge was dismissed on October 30, 2008. As part of the conditional discharge program, Respondent was assessed by a psychologist, who recommended no further treatment for Respondent.
Violations: The parties agree that Respondent violated Indiana Professional Conduct Rule 8.4(b) which prohibits committing a criminal act that reflects adversely on the lawyer's honesty, trustworthiness, or fitness as a lawyer.
Discipline: The parties agree the appropriate sanction is a public reprimand. The Court, having considered the submissions of the parties, now APPROVES and ORDERS the agreed discipline. For Respondent's professional misconduct, the Court imposes a public reprimand. The costs of this proceeding are assessed against Respondent. With the acceptance of this agreement, the hearing officer appointed in this case is discharged.
All Justices concur.